DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      W.F., for minor child J.R.,
                              Appellant,

                                     v.

         STATE OF FLORIDA, AGENCY FOR HEALTH CARE
                      ADMINISTRATION,
                          Appellee.

                              No. 4D19-3793

                              [March 25, 2021]

  Appeal from the State of Florida, Agency for Health               Care
Administration, Office of Fair Hearings; L.T. Case No. 19-FH1806.

    Maria T. Santi of Marin Eljaiek Lopez & Martinez, P.L., Miami, and
Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
for appellant.

   Tracy Lee Cooper George, Chief Appellate Counsel, and Nicholas A.
Merlin, Senior Attorney, Agency for Health Care Administration,
Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.